PER CURIAM.
Although the evidence is sufficient to sustain appellant’s conviction for possession of cocaine with intent to deliver, we reverse the conviction and remand for new trial because the trial court’s preliminary instructions regarding reasonable doubt constituted fundamental error. See Jones v. State, 656 So.2d 489 (Fla. 4th DCA), rev. denied, 663 So.2d 632 (Fla.1995), cert. denied, — U.S. -, 116 S.Ct. 1451, 134 L.Ed.2d 570 (1996).
Nevertheless, we certify as one of great public importance the same question certified in Wilson v. State, 668 So.2d 998 (Fla. 4th DCA 1995), rev. granted, 672 So.2d 543 (Fla.1996).
GLICKSTEIN, WARNER and GROSS, JJ., concur.